DETAILED ACTION
This action is in response to the Amendment dated 25 January 2022.  Claims 27, 37 and 43 are amended.  Claim 47 has been added.  No claims have been cancelled.  Claims 27-47 remain pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 27-47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gould (US 2008/0082515 A1) in view of LaBoyteaux et al. (US 2013/0202101 A1) and further in view Summe et al. (US 7,386,102) and further in view of Davis et al. (US 2008/0049921 A1).

As for independent claim 27, Gould teaches a method comprising:
providing a cloud-based manual clicker application [(e.g. see Gould paragraphs 0021 and 0025) ”a menu of leads databases from different vendors can be transmitted over a network, such as the Internet, to a user terminal … refer to a user-accessible server site”].
the cloud-based manual clicker application providing a first set of user rights associated with a user account of a non-administrator and a second set of user rights associated with an administrator account of an administrator [(e.g. see Gould paragraph 0128) ”activation of the links/controls cause corresponding user interfaces to be presented to the user. For example, via corresponding controls (a leads control, a broker book control, a dialer control, a managerial tools ].  Examiner notes that managers have different abilities than agents/brokers.
communicating the list of records to the cloud-based manual clicker application wherein the list of records is specified using the cloud based manual clicker application and wherein the second set of user rights includes list maintenance rights and where the first set of user right does not include list maintenance rights [(e.g. see Gould paragraphs 0021, 0025, 0128, 0129) ”a menu of leads databases from different vendors can be transmitted over a network, such as the Internet, to a user terminal … refer to a user-accessible server site … a managerial tools user ].
receiving a login to the cloud-based manual clicker application by a user through the account and in response to the login providing a user interface in operative communication with the database, wherein the user is configured to present the user with a target for clicking [(e.g. see Gould paragraphs 0129, 0133, 0138 and Fig. 9D) ”a user may be asked to provide identification/authentication information, such as a password or biometric information … a user to initiate the dialing of a lead without revealing the lead phone number … (e.g., "to begin, click dial")”
receiving at a computer and from the first user using the user interface, a click on the target for each of a plurality of individual records within the list of records in the database stored on the non-transitory computer readable storage medium [(e.g. see Gould paragraphs 0028, 0138 and Figs. 8, 9D) ”"clicking on" a link or button, or pressing a key in order to provide a command, make a selection, or to provide data, in other embodiments the commands, selections, and data input are made using other input techniques, such as using voice input, pen input, or mouse input … (e.g., "to begin, click dial")”].
storing within the database and on the non-transitory computer readable storage medium a record of the click for each of the plurality of records, an identity of the user performing the click for each of the plurality of individual records, and an association between the click and a corresponding record for each of the plurality of records [(e.g. see Gould paragraphs 0111, 0147, 0152 and Figs. 9k and 9g) ”The results of the leads called by the dialer can be stored in a lead results database … an example audit history report, including an audit identifier, a dialed identifier … The report provides, in table format, some or all of the following: a broker identifier, a first name, a last name, a dial count (e.g., … a total leads used (e.g., the number of leads that were called) … The results of the leads called by the dialer can be stored in a lead results database. Optionally reports can be generated, sent (e.g., ].
for each click electronically communicating the corresponding phone number of one of the records within the one or more lists to a device for initiating a communication using the phone number [(e.g. see Gould paragraph 0123) ”the user did select one or more lists from one or more providers … the matching leads (e.g., a set amount of leads) are streamed to a dialer (auto-dialer)”].

Gould does not specifically teach maintaining a list of records containing phone numbers in a database stored on a non-transitory computer readable storage medium or such that the phone number is pending until the communication is initiated.  However, in the same field of invention, LaBoyteaux teaches:
maintaining a list of records containing phone numbers in a database stored on a non-transitory computer readable storage medium [(e.g. see LaBoyteaux paragraph 0040 and Fig. 3) ”a system of record database 18 is illustrated in FIG. 3. As illustrated, call list contact data 18 may be organized as a two-dimensional array, including rows that may be associated with customer service agents, and with column entries containing data relevant to ].  Examiner notes that Fig. 3 depicts a list of records containing phone numbers.
such that the phone number is pending until the communication is initiated [(e.g. see LaBoyteaux paragraphs 0006, 0024, 0050, 0053) ”By manually clicking to dial, the calling agent can manually place calls at a pace that will keep customer service agent occupancy at a maximum, without overflowing the queue … the calling agent uses the Dial button 614 to initiate a telephone call, as shown as step 514 of FIG. 5. The calling agent can press the Dial button 614 one or more times, and each time the Dial button 614 is pressed, the next contact to be called from the contact list in the communications system database 19 is dialed … calling agent terminals 46 allow a human calling agent to manually place calls while reviewing data regarding the number of calls that are currently being handled by the customer service agents or waiting in queues to be handled by the customer service ].  Examiner notes that an embodiment exists such that all of the click-to-dial contacts are routed to a pending queue.
Therefore, considering the teachings of Gould and LaBoyteaux, it would have been obvious to one having ordinary skill in the art at the time of the invention to add maintaining a list of records containing phone numbers in a database stored on a non-transitory computer readable storage medium or such that the phone number is pending until the communication is initiated, as taught by LaBoyteaux, to the teachings of Gould because it provides an efficient way to meet the law's requirement that autodialer calls include manual involvement (e.g. see LaBoyteaux paragraph 0005).

Gould and LaBoyteaux do not specifically teach for each click determining if a number of phone numbers having a status of pending exceeds a click ahead count, and does not communicate additional numbers to the device for initiating the communication using the phone number or wherein the click ahead count is set through the administrator account of the administrator.  However, in the same field of invention, Summe teaches:
for each click determining if a number of phone numbers having a status of pending exceeds a click ahead count, and does not communicate additional numbers to the device for initiating the communication using the phone number [(e.g. see Summe col 7 lines 55-60, col 11 lines 5-15 and Fig. 2) ”To control ].
wherein the click ahead count is set through the administrator account of the administrator [(e.g. see Summe col 4 lines 63-67, col 7 lines 5-14, 55-60) ”To set up the call generation system, a user, at a second location remote from the first location of the automated call generation system, is given an account on the system; the user can then log onto the system and do necessary operations to start its operation … the user 5 through use of a public Internet 40 is able to control system 15, which is located remote from the user. Through control of system 15, the user 5 is able to initiate various calls to parties 24, to monitor the calls, to review data regarding the telephone calls handled by system 15, and to control their processing, such as a particular call being directed to human operators 30 … To control the maximum amount of ].
Therefore, considering the teachings of Gould, LaBoyteaux and Summe, it would have been obvious to one having ordinary skill in the art at the time of the invention to add for each click determining if a number of phone numbers having a status of pending exceeds a click ahead count, and does not communicate additional numbers to the device for initiating the communication using the phone number or wherein the click ahead count is set through the administrator account of the administrator, as taught by Summe, to the teachings of Gould and LaBoyteaux in order to provide an ability to wait to make calls until the number is below the set maximum (e.g. see Summe col 11 lines 19-20).

Gould, LaBoyteaux and Summe do not specifically teach wherein communication with each and every one of the phone numbers is to be initiated or wherein the cloud-based manual clicker application comprises programmed instructions such that when the click ahead count is exceeded then the cloud-based manual clicker application does not permit additional clicks on the target to be received.  However, in the same field of invention, Davis teaches:
wherein communication with each and every one of the phone numbers is to be initiated [(e.g. see Davis paragraph 0082) ”each number in the conference call dialing list display area 407 may be called in sequence”
wherein the cloud-based manual clicker application comprises programmed instructions such that when the click ahead count is exceeded then the cloud-based manual clicker application does not permit additional clicks on the target to be received [(e.g. see Davis paragraphs 0081, 0082, 0084, 0097 and Figs. 14, 16A, 17-23, 26) ”conference call dialing list display area 407 and dialed conferee display area 409. As previously mentioned, according to one embodiment each number in the conference call dialing list display area 407 may be called in sequence … FIG. 17 shows dial next button/function 411 and conference cancel button/function 405. It should be appreciated that selecting the dial next button/function 411 at this point initiates a call to the next number in line in the sequence of numbers that have been selected to be called … FIG. 26 shows the appearance of a menu 560 after all prospective call conferees have been connected according to one embodiment of the present invention. As is shown in FIG. 26 the successfully connected conferees are listed in the conferee display”].  Examiner notes that, as described by Davis, the user can have a list of up to (e.g. maximum) five phone numbers presented to the dialing system.  The undialed list is sent to the dialing system and then sequentially stepped through by the user upon each activation of the “Dial Next” button, when the button is activated for the last entry in the list (i.e. applied a maximum number of clicks) the “Dial Next” button is then removed from 
Therefore, considering the teachings of Gould, LaBoyteaux, Summe and Davis, it would have been obvious to one having ordinary skill in the art at the time of the invention to add wherein communication with each and every one of the phone numbers is to be initiated or wherein the cloud-based manual clicker application comprises programmed instructions such that when the click ahead count is exceeded then the cloud-based manual clicker application does not permit additional clicks on the target to be received, as taught by Davis, to the teachings of Gould, LaBoyteaux and Summe because it relieves the tedious and inefficient task of the manual ascertainment and dialing of each telephone number (e.g. see Davis paragraph 0005).

As for dependent claim 28, Gould, LaBoyteaux, Summe and Davis teach the method as described in claim 27, but Gould does not specifically teach wherein the phone number is a cell phone number.  However, LaBoyteaux teaches:
wherein the phone number is a cell phone number [(e.g. see LaBoyteaux paragraph 0041) ”call list contact data 19 may be organized as a two-dimensional array, including rows that may be associated with customer service agents, and with column entries containing data relevant to each contact in the list. For illustration purposes, example rows for only eight contacts are illustrated, where many more contacts may be contained in a true communications system database. The communications system database 19 may be based upon the ].
The motivation to combine is the same as that used for claim 27.

As for dependent claim 29, Gould, LaBoyteaux, Summe and Davis teach the method as described in claim 27 and Gould further teaches:
wherein the user interface includes an icon and wherein the icon is the target of the click for each of the plurality of individual records within the list of records [(e.g. see Gould paragraphs 0133, 0138 and Fig. 9D) ”a user to initiate the dialing of a lead without revealing the lead phone number … (e.g., "to begin, click dial")”].

As for dependent claim 30, Gould, LaBoyteaux, Summe and Davis teach the method as described in claim 27 and Gould further teaches:
further comprising displaying to the administrator through the administrator account a number of clicks performed by the user within the list of records [(e.g. see Gould paragraph 0128) ”a managerial tools user interface, via which a manager can view broker statistics”].

As for dependent claim 31, Gould, LaBoyteaux, Summe and Davis teach the method as described in claim 27, but Gould and LaBoyteaux do not specifically teach further Summe teaches:
further comprising displaying to the user through the user interface a number of clicks performed by the user within the list of records at the same time as presenting the first user with the target for clicking [(e.g. see Summe col 8 lines 13-18 and Fig. 2) ”Section 85 displays telephone call statistics such as successfully completed calls, no answer/busy/bad number calls”].  Examiner notes that Fig. 2 depicts the statistics (numeral 85) and a clickable target (numeral 93).
The motivation to combine is the same as that used for claim 27.

As for dependent claim 32, Gould, LaBoyteaux, Summe and Davis teach the method as described in claim 27 and Gould further teaches:
wherein the storing within the database and on the non-transitory computer readable storage medium the record of the click for each of the plurality of individual records, and the association between the click and a corresponding record for each of the plurality of records comprises storing within a click table a an identifier identifying the click, user identifier within a user identifier field, a list identifier within a list identifier field, a time and date of the click, the phone number, and an account number [(e.g. see Gould paragraphs 0111, 0147, 0149, 0152 and Figs. 9h, 9k and 9g) ”The results of the leads called by the dialer can be stored in a lead results database … an )].  Moreover, LaBoyteaux shows a similar dialer interaction history table in Fig. 7.

As for dependent claim 33, Gould, LaBoyteaux, Summe and Davis teach the method as described in claim 27, but Gould does not specifically teach wherein the click on the target occurs while the user is on a phone call.  However, LaBoyteaux teaches:
wherein the click on the target occurs while the user is on a phone call [(e.g. see LaBoyteaux paragraphs 0046, 0047 and Figs. 6A-C) ”the communications system database 19 is prepared and the system waits for an agent defined as a calling agent for this job (defined in the calling agent definitions data 214) to log in. When this calling agent logs in, the calling agent has the option to open a click-to-dial form 602, which is presented via the calling agent application GUI on terminal 46, as shown at step 512. As shown in FIGS. 6A-C, form 602 is exemplary of one embodiment of the click-to-dial form, and it displays the following components: a contact name field 610 which will display the name of the next contact in the contact list records from the communications system database 19, a telephone number field 611 that displays the telephone number for the next contact displayed in field 610, a "Use Call Analysis" checkbox 612, a "Dial" button 614, and a dynamic display field 616 using agent status monitoring software 112 to retrieve and display the current ].  Examiner notes that the “Dial” button is actionable while a user is connected to a call. 
The motivation to combine is the same as that used for claim 27.

As for dependent claim 34, Gould, LaBoyteaux, Summe and Davis teach the method as described in claim 27, but Gould does not specifically teach wherein the click on the target occurs while the user is waiting.  However, LaBoyteaux teaches: 
wherein the click on the target occurs while the user is waiting [(e.g. see LaBoyteaux paragraphs 0046, 0047 and Figs. 6A-C) ”the communications system database 19 is prepared and the system waits for an agent defined as a calling agent for this job (defined in the calling agent definitions data 214) to log in. When this calling agent logs in, the calling agent has the option to open a click-to-dial form 602, which is presented via the calling agent application GUI on terminal 46, as shown at step 512. As shown in FIGS. 6A-C, form 602 is exemplary of one embodiment of the click-to-dial form, and it displays the following components: a contact name field 610 which will display the name of the next contact in the contact list records from the communications system database 19, a telephone number field 611 that displays the telephone number for the next contact displayed in field 610, a "Use Call Analysis" checkbox 612, a "Dial" button 614, and a dynamic display field 616 using agent status monitoring software 112 to retrieve and display the current customer service agent status data 200, where the "Available" section 620 of display field 616 indicates the ].  Examiner notes that the “Dial” button is actionable while no calls are actively connected.
The motivation to combine is the same as that used for claim 27.

claim 35, Gould, LaBoyteaux, Summe and Davis teach the method as described in claim 31 and Gould further teaches:
wherein the user interface includes an icon wherein the icon is the target of the click for each of the plurality of individual records within the list of records [(e.g. see Gould paragraphs 0133, 0138 and Fig. 9D) ”a user to initiate the dialing of a lead without revealing the lead phone number … (e.g., "to begin, click dial")”].

As for dependent claim 36, Gould, LaBoyteaux, Summe and Davis teach the method as described in claim 35 and Gould further teaches:
wherein the click is performed by positioning a mouse pointer on the icon and depressing a button of a mouse [(e.g. see Gould paragraph 0027) ”the computers also include one or more user input devices, such as … a mouse”].

As for independent claim 37, Gould, LaBoyteaux, Summe and Davis teach a method.  Claim 37 discloses substantially the same limitations as claim 27.  Therefore, it is rejected with the same rational as claim 27.

As for dependent claim 38, Gould, LaBoyteaux, Summe and Davis teach the method as described in claim 37; further, claim 38 discloses substantially the same limitations as claim 29.  Therefore, it is rejected with the same rational as claim 29.

claim 39, Gould, LaBoyteaux, Summe and Davis teach the method as described in claim 37; further, claim 39 discloses substantially the same limitations as claim 30.  Therefore, it is rejected with the same rational as claim 30.

As for dependent claim 40, Gould, LaBoyteaux, Summe and Davis teach the method as described in claim 37; further, claim 40 discloses substantially the same limitations as claim 31.  Therefore, it is rejected with the same rational as claim 31.

As for dependent claim 41, Gould, LaBoyteaux, Summe and Davis teach the method as described in claim 37; further, claim 41 discloses substantially the same limitations as claim 32.  Therefore, it is rejected with the same rational as claim 32.

As for dependent claim 42, Gould, LaBoyteaux, Summe and Davis teach the method as described in claim 37; further, claim 42 discloses substantially the same limitations as claim 33.  Therefore, it is rejected with the same rational as claim 33.

As for independent claim 43, Gould, LaBoyteaux, Summe and Davis teach a method.  Claim 43 discloses substantially the same limitations as claim 27 and 32.  Therefore, it is rejected with the same rational as claim 27 and 32.

As for dependent claim 44, Gould, LaBoyteaux, Summe and Davis teach the method as described in claim 43; further, claim 44 discloses substantially the same limitations as claim 28.  Therefore, it is rejected with the same rational as claim 28.

As for dependent claim 45, Gould, LaBoyteaux, Summe and Davis teach the method as described in claim 43; further, claim 45 discloses substantially the same limitations as claim 29.  Therefore, it is rejected with the same rational as claim 29.

As for dependent claim 46, Gould, LaBoyteaux, Summe and Davis teach the method as described in claim 43; further, claim 46 discloses substantially the same limitations as claim 31 and 33.  Therefore, it is rejected with the same rational as claims 31 and 33.

As for independent claim 47, Gould, LaBoyteaux, Summe and Davis teach a system.  Claim 47 discloses substantially the same limitations as claim 27.  Therefore, it is rejected with the same rational as claim 27.

Response to Arguments
Applicant's arguments, filed 25 January 2022, have been fully considered but they are not persuasive.

Applicant argues that [“It is further submitted that when this limitation is not discarded as conditional (as it is not), claim 27 is patentable over the cited prior art as none of the references alone or in combination teach ‘wherein the cloud-based manual clicker application comprises programmed instructions such that when the click ahead count is exceeded then the cloud-based manual clicker application does not permit additional clicks on the target to be received and does not communicate additional 

Examiner respectfully disagrees.  Examiner notes that, while the limitation was conditional and not interpreted as carrying any patentable weight, it was still addressed in the office action with applicable prior art.  Primary reference Gould already establishes the cloud-based manual clicker application (see Gould paragraphs 0021, 0025, 0028, 0138).  Secondary reference Summe teaches not communicating additional phone numbers to the device for initiating the communication using the phone number [when the count is exceeded] in col 7 lines 55-60, col 11 lines 5-15 and Fig. 2 of Summe’s disclosure as it stops making outgoing calls when a maximum number is reached.  Davis teaches instructions such that when the click ahead count is exceeded then the cloud-based manual clicker application does not permit additional clicks on the target to be received in paragraphs 0081, 0082, 0084, 0097 and Figs. 14, 16A, 17-23, 26 of Davis’ disclosure [(see rejection of independent claims 27 above)].  One of ordinary skill in the art, namely a software developer, would recognize that the user can have a list of up to (e.g. maximum) five phone numbers presented to the dialing system.  The undialed list is sent to the dialing system and then sequentially stepped through by the user upon each activation of the “Dial Next” button, when the button is activated for the last entry in the list (i.e. applied a maximum number of clicks) the “Dial Next” button is then removed from display as there are no more numbers remaining to be dialed (i.e. the maximum has been reached).  Thus, the combination adequately teaches applicant’s claimed limitation.

Applicant argues that [“Davis appears to be impermissible hindsight” (Page 16).].

Examiner respectfully disagrees.  "[A]ny judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper." In re McLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971).  Further, in order for a reference to be proper for use in an obviousness rejection under 35 U.S.C. 103, the reference must be analogous art to the claimed invention. In re Bigio, 381 F.3d 1320, 1325, 72 USPQ2d 1209, 1212 (Fed. Cir. 2004).  A reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212.  Applicant’s field of endeavor is in the area of providing phone numbers to a dialing device.  Davis falls within the same realm, as he is directed to dialing phone numbers from a list at a telephone system.  Thus, Davis is analogous art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J FIBBI whose telephone number is (571)-270-3358. The examiner can normally be reached Monday - Thursday (8am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571)-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 




/CHRISTOPHER J FIBBI/Primary Examiner, Art Unit 2174